office_of_chief_counsel internal_revenue_service memorandum number release date cc pa postn-152211-07 uilc date date to mark howard senior counsel salt lake city utah cc sb slc from ashton trice subject chief branch procedure and administration cc pa b2 interest on taxes due under sec_4958 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue when does interest begin to accrue on taxes due under sec_4958 conclusion interest begins to accrue on the date the return reporting the sec_4958 tax was due the due_date of the form_4720 in general that date is may of the year following the close of the taxable_year in which the excess_benefit subject_to tax under sec_4958 was provided to the disqualified_person facts sec_4958 imposes an excise_tax on an excess_benefit_transaction ebt described in sec_4958 between a disqualified_person described in sec_4958 and an applicable_tax-exempt_organization ateo described in sec_4958 the tax is reported on form_4720 return of certain excise_taxes under chapter sec_41 and sec_42 of the internal_revenue_code a disqualified_person and an ateo engaged in an ebt however form_4720 was not filed upon audit the taxpayer postn-152211-07 agreed to liability for tax on the excess_benefit signed a form 4549-e income_tax discrepancy adjustment to signify that agreement and paid the amount of the adjustment reflected on the form 4549-e the service then assessed interest on the a tax pursuant to sec_6601 the taxpayer objected stating that because sec_4958 is a penalty sec_6601 applies and interest should not accrue until after notice_and_demand the taxpayer asserted that in his case no interest should have accrued because the liability was paid with the form 4549-e the person’s tax_year was a calendar_year law and analysis sec_6601 states that i f any amount of tax is not paid on or before the last date prescribed for payment interest on such amount shall be paid from the last date prescribed for payment until the date paid for taxes required to be reported on a return the last date prescribed for payment is the time fixed for filing the return without regard to any extension of time for filing sec_6151 in particular chapter taxes shown on a return are required to be paid at the time the return is required to be filed without assessment or notice_and_demand sec_53_6151-1 emphasis added taxes due under sec_4958 which is part of chapter are required to be reported on an annual basis on form_4720 sec_53_6011-1 form_4720 is due on the 15th day of the fifth month after the person’s taxable_year sec_53_6071-1 because the taxpayer’s taxable_year was a calendar_year the taxpayer had until may 15th of the year following the year of the excess_benefit_transaction to file form_4720 report the transaction and pay the tax due under sec_4958 interest on the a tax began to accrue when the taxpayer failed to pay the tax by may sec_6601 is an exception to the general_rule of sec_6601 under sec_6601 interest accrues on assessable_penalties additions to tax and additional_amounts if they are not paid within calendar days after notice_and_demand for payment sec_6601 does not apply to the present case because for the reasons mentioned above sec_4958 is a tax not a penalty there is no case law which addresses whether sec_4958 is a tax or penalty however 872_f2d_564 3d cir analyzed a parallel excise_tax provision sec_4975 finding that the excise_tax was a tax rather than a penalty and that interest began accruing on last date prescribed for payment rather than after the internal_revenue_service issued notice_and_demand for payment the taxpayer in latterman argued that the statute imposed a penalty not a tax because of its underlying penal purpose id pincite the court disagreed we conclude that such an amount due should be treated as a tax because congress denominated the sec_4975 assessment as a tax and because amounts due under sec_4975 are self- assessing id pincite the court regarded a tax as self assessing when pursuant to statutory authority the irs provides forms and instructions on how to pay the tax postn-152211-07 the latterman case is analogous to the taxpayer’s situation sec_4958 imposes a percent tax on excess_benefit transactions the statute and its regulations use the word tax not penalty sec_4958 is self-assessing - it is required to be reported on a return sec_53_6011-1 and must be paid without assessment or notice_and_demand sec_53_6151-1 therefore sec_4958 is not a penalty for purposes of sec_6601 instead sec_4958 is a tax and sec_6601 controls as discussed above as the latterman opinion noted other cases that found certain chapter taxes to be penalties can be distinguished because they generally pertain to narrow issues not applicable here such as whether these taxes receive favorable priority in bankruptcy see eg 718_f2d_290 8th cir 484_fsupp_1097 e d ark in re unified control systems inc 586_f2d_1036 5th cir in re kline 403_fsupp_974 d md latterman distinguished both kline and unified control because those cases interpreted sec_57 of the bankruptcy act rather than provisions of the internal_revenue_code section 57j made the penal nature of a tax_assessment control the outcome it required that courts examine whether a tax_assessment serves a penal or revenue- generating purpose sec_6601 of the tax code mandates no such inquiry latterman f 2d pincite because rockefeller and farrell were grounded in the analysis of kline and united control they are also distinguishable latterman f 2d pincite additionally unlike latterman none of these other cases addressed the fundamental difference between self-assessing taxes such as those under sec_4958 that are due without notice_and_demand and penalties that are due only after notice_and_demand we believe latterman was correct that the relevant inquiry to determine when interest begins to accrue under sec_6601 has little to do with the purpose of the assessment but involves the timing of a tax's due_date id pincite as explained above that inquiry leads to the conclusion that sec_4958 imposes a tax for purposes of sec_6601 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call --------------------- if you have any further questions
